ACCEPTED
                                                                                                              14-15-01039-CV
                                                                                      FOURTEENTH    12/4/2015
                                                                                                        COURT5:29:44    PM
                                                                                                                OF APPEALS
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                           HOUSTON,     TEXAS
                                                                                                  Envelope    No. 8104072
                                                                                                       12/11/2015   2:16:59 PM
                                                                                                        By: Joshua Bovell
                                                                                                       CHRISTOPHER      PRINE
                                                                                            Filed: 12/4/2015 5:29:44 PM CLERK



                                   CAUSE NO. 2015-03230
                                                                             FILED IN
                                                                      14th COURT OF APPEALS
A+ AUTO CARE, LLC, THOMAS TICKNER  §                                     HOUSTON,
                                                            IN THE DISTRICT   COURT  TEXAS
                                                                                        OF
                                   §                                  12/11/2015 2:16:59 PM
               Plaintiffs,         §                                  CHRISTOPHER A. PRINE
v.                                 §                                           Clerk
                                   §                        HARRIS COUNTY, TEXAS
HEARST NEWSPAPERS, LLC, D/B/A,     §
HEARST MEDIA SERVICES, HOUSTON     §
CHRONICLE, JOSH GOLD, ERIC PRAVDA, §
AND TYLER DELLER,                  §
                                   §                        269TH JUDICIAL DISTRICT
               Defendants.         §

               NOTICE OF ACCELERATED INTERLOCUTORY APPEAL

       Defendants Hearst Newspapers, LLC d/b/a Hearst Media Services, Houston Chronicle

and Josh Gold, (collectively, “Hearst” or the “Hearst Defendants”), file this Notice of

Accelerated Interlocutory Appeal pursuant to Chapter 51.04(a)(12) and Chapter 27.008(b) of the

Texas Civil Practice & Remedies Code, and respectfully show the Court as follows:

       1.      Defendants Hearst Newspapers, LLC d/b/a Hearst Media Services, Houston

Chronicle and Josh Gold, in A+ Auto Care, LLC, Thomas Tickner v. Hearst Newspapers, LLC,

d/b/a Hearst Media Services, Houston Chronicle, Josh Gold, Eric Pravda, and Tyler Deller,

Cause No. 2015-03230 in the 269th Judicial District Court of Harris County, Texas, desire to

appeal from the Order signed by the Hon. Dan Hinde on November 17, 2015, denying in part the

Hearst Defendants’ motion to dismiss pursuant to the Texas Citizens Protection Act, TEX. CIV.

PRAC. & REM. CODE ch. 27, along with all rulings subsumed or incorporated therein.

       2.      The Order appealed from was signed on November 17, 2015. A copy of the

Order is attached hereto as Exhibit A. This Notice of Accelerated Interlocutory Appeal is filed

within twenty (20) days of the interlocutory order. See TEX. R. APP. P. 26.1(b).
        3.     Defendants Hearst Newspapers, LLC d/b/a Hearst Media Services, Houston

Chronicle and Josh Gold desire to appeal that part of the attached Order denying their motion to

dismiss filed under Chapter 27 of the Texas Civil Practice & Remedies Code.

        4.      The appeal is hereby taken to the First or Fourteenth District Court of Appeals,

Houston, Texas.

        5.     This notice is filed by Defendants Hearst Newspapers, LLC d/b/a Hearst

Media Services, Houston Chronicle and Josh Gold.

        6.     The appeal of this case is an accelerated appeal.

        7.     This case is not a parental termination or child protection case, as defined in Rule

28.4.

        8.     I certify there is no related appeal or original proceeding that has been previously

filed in either the First or Fourteenth District Court of Appeals.

        9.     The Hearst Defendants have or will make arrangements to obtain and pay for the

Clerk’s Record in this matter. The Hearst Defendants have or will make arrangements to obtain

and pay for the Reporter’s Record in this matter.

DATED and FILED this 4th day of December, 2015.


                                               Respectfully Submitted,


                                       By:     _/s/ Jonathan R. Donnellan_________________
                                               Jonathan R. Donnellan (State Bar No. 24063660)
                                               Office of General Counsel
                                               The Hearst Corporation
                                               300 West 57th Street
                                               New York, NY 10019
                                               Telephone: 212-841-7000
                                               Facsimile: 212-554-7000
                                               jdonnellan@hearst.com



                                                  2
Attorney for Defendants Hearst Newspapers, LLC
d/b/a Hearst Media Services, Houston Chronicle
and Josh Gold




  3
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record on this the 4th day of December, 2015, by the E-File system.


                                            ___/s/_ Jonathan R. Donnellan_______
                                                   Jonathan R. Donnellan




                                               4